Name: 91/598/EEC: Council Decision of 18 November 1991 concerning the conclusion of the Convention on the International Commission for the Protection of the Elbe
 Type: Decision
 Subject Matter: political geography;  Europe;  international affairs;  environmental policy;  deterioration of the environment;  natural environment
 Date Published: 1991-11-23

 Avis juridique important|31991D059891/598/EEC: Council Decision of 18 November 1991 concerning the conclusion of the Convention on the International Commission for the Protection of the Elbe Official Journal L 321 , 23/11/1991 P. 0024 - 0027COUNCIL DECISION of 18 November 1991 concerning the conclusion of the Convention on the International Commission for the Protection of the Elbe (91/598/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the Resolution of the Council and of the Representatives of the Governments of the Member States meeting within the Council of 19 October 1987 on the continuation and implementation of a European Community policy and action programme on the environment (1987-1992) (4), and the fourth action programme of the European Communities on the environment, annexed to the said Resolution, hereafter called 'Fourth Action Programme', Whereas the Fourth Action Programme, in continuation of the earlier Action Programmes, lists amongst its main areas of activity, monitoring and control with a view to improving water quality and reducing pollution; Whereas the Fourth Action Programme calls for active participation by the Community and its Member States in international action for the protection of the environment and attaches, in this framework, particular importance to bilateral liaisons with third countries; Whereas the Convention on the International Commission for the Protection of the Elbe, signed in Magdeburg on 8 October 1990, provides in particular for the establishment of an international commission to prevent the pollution of the Elbe and its drainage area, as far as covered by this Convention; Whereas the existing Community legislation on water pollution currently applies to the Elbe and its tributaries where they run through the territory of the Federal Republic of Germany; Whereas it appears necessary for the Community to approve the Convention in order to attain one of the objectives of the Community as regards the preservation, protection and improvement of the quality of the environment, as provided for in the Single European Act; Whereas the said Convention was signed on behalf of the Community on 8 October 1990, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the International Commission for the Protection of the Elbe is hereby approved on behalf of the European Economic Community. The text of the Convention is attached hereto. Article 2 The President of the Council will, on behalf of the European Economic Community, inform the Federal Republic of Germany, in its capacity as depositary State, that the preconditions for the entry into force of the Convention have been fulfilled as far as the Community is concerned, in accordance with the first subparagraph of Article 18 of the Convention. Done at Brussels, 18 November 1991. For the Council The President J. E. ANDRIESSEN (1) OJ No C 93, 11. 4. 1991, p. 10. (2) OJ No C 158, 17. 6. 1991, p. 291. (3) OJ No C 191, 22. 7. 1991, p. 21. (4) OJ No C 328, 7. 12. 1987, p. 1.